DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neudecker (U.S. Patent Publication 2005/0271796) in view of Ohsawa (U.S. Patent 5162178).
Neudecker discloses a thin film lithium ion battery comprising: a substrate, a cathode current collector on the substrate, a cathode on the cathode current collector, an electrolyte, such as LiPON, on the cathode, an anode current collector (negative electrode) on the electrolyte, and an overlayer on the anode current collector, wherein the anode current collector can be made of copper (Paragraphs 0074, 0089, 0091 and Fig. 11A and 13A), as recited in claims 1, 4, 5, 7, 12 and 13 of the present invention.  Neudecker also discloses that during charging and discharging, a lithium layer is formed between the electrolyte and anode current collector (Paragraphs 0089, 0091 and Figs. 13A and 13B), as recited in claims 1 and 7 of the present invention.  Neudecker teaches that the thickness of the copper anode can be 300-3000 nm, the thickness of the lithium layer can be 10-10,000 nm, the thickness of the electrolyte can be 1-2 microns, the thickness of the cathode layer can be 0.5-5 microns, and the thickness of the cathode current collector can be 100-3000 nm (Paragraph 0077), as recited in claims 2, 6, 9, 11 and 14 of the present invention.
Neudecker fails to disclose that the battery comprises a plurality of metal lithium pillars spaced apart from one another and each extending from a surface of the copper electrode that contacts the metal lithium layer into the copper electrode, and that the pillars each have a cross-section of less than 500 nm.
Ohsawa discloses a negative electrode for a secondary battery comprising: a current collector that has been roughened, and a thin layer of lithium or lithium alloy on the substrate, wherein the current collector can be made of copper (Col. 4, Lines 33-53), as recited in claims 1 and 7 of the present invention.  Ohsawa also shows in Fig. 3 that when the current collector is roughened, it leaves spaced apart openings that are filled with the lithium layer so that lithium pillars are formed, as recited in claims 1 and 7 of the present invention.  Ohsawa teaches that the current collector can be roughened to form recesses having an opening width of 500-5000 nm (Col. 12, Lines 56-60), as recited in claims 3 and 10 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have roughened the anode current collector of Neudecker prior to first charge of the battery because Ohsawa teaches that this improves the bondage between the current collector and a lithium layer.  It also would have been obvious to one of ordinary skill in the art that when the lithium is plated on the roughened current collector, it will enter into the recesses and form lithium pillar that enter into the copper current collector.  Finally, it would have been obvious to one of ordinary skill in the art to have formed the recesses/pillars to have a cross section of about 500 nm because Ohsawa teaches that this is a common size of a recessed formed in a current collector when it is roughened.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neudecker (U.S. Patent Publication 2005/0271796) in view of Ohsawa (U.S. Patent 5162178) as applied to claims 1-7 and 9-14 above, and further in view of Shakespeare (U.S. Patent Publication 2015/0280284).
The teachings of Neudecker and Ohsawa have been discussed in paragraph 4 above.
Neudecker and Ohsawa fail to disclose that the positive electrode layer is a LiCoO2 layer.
Shakespeare discloses a thin film battery comprising: a substrate, a cathode current collector on the substrate, a cathode on the cathode current collector, an electrolyte on the cathode, an anode current collector on the electrolyte, and an encapsulation layer over the anode current collector, wherein lithium is plated between the electrolyte and anode current collector upon charging, and wherein the anode current collector can be made of copper and the cathode can be made of LiCoO2, LiMnO2, etc. (Paragraphs 0016, 0026 and 0030), as recited in claim 8 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the cathode of Neudecker could be made of LiCoO2 because Shakespeare teaches that it is common to use cobalt as an alternative to manganese in a lithium composite oxide used as a cathode in a thin film battery.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicants argue that Neudecker fails to teach that the lithium pillars are presented in a discharged state, as shown in Fig. 11B.  Neudecker shows a different embodiment in Figs. 13A and 13B where the lithium metal layer is present in a charged and discharged state.  Fig. 13A shows a thin lithium layer in a discharged state and Fig. 13B shows a thicker lithium layer in a charged state.  Thus, Neudecker teaches the newly added limitation.
Applicants also argue that Neudecker fails to teach that the lithium anode extends into the copper collector because Fig. 11B shows that it pushes the current collector back.  If the anode current collector of Neudecker were roughened, as taught by Ohsawa, the lithium would be plated in the recesses and on the surface of the outer portions of the current collector.  Thus, the lithium would be extending into the copper current collector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722